                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                    at PIKEVILLE
                                                                                          Id •iSriLANU
                                                                                        fWBERT R. CARR
Civil Action No. 18-114-HRW                                                        CLER.K U.S. DISTRICT COURT



SHEILA J. RATLIFF,                                                     PLAINTIFF,

v.                       MEMORANDUM OPINION AND ORDER


ANDREW SAUL,
COMMISSIONER OF SOCIAL SECURITY,                                       DEFENDANT.


       Plaintiff has brought this action pursuant to 42 U.S.C. §405(g) to challenge a final

decision of the Defendant denying Plaintiffs application for disability insurance benefits. The

Court having reviewed the record in this case and the dispositive motions filed by the parties,

finds that the decision of the Administrative Law Judge is supported by substantial evidence and

should be affirmed.

             I.   FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Plaintiff filed her current application for disability insurance benefits on in December

2016, alleging disability beginning in October 2010, due to back problems, leg problems, neck

problems, shoulder problems, bilateral carpal tunnel syndrome, heart arrythmias, depression and

anxiety (Tr. 213). However, she changed her alleged date of onset to November 17, 2015,

following a prior administrative determination that she was not disabled in September of 2015

(Tr. 71-84). Her date last insured is December 31, 2016 (Tr. 21 ). Therefore, for the purposes of

this application, the relevant time period of inquiry in November 20156 through December 2016.

       Her application was denied initially and on reconsideration. Thereafter, upon request by

Plaintiff, an administrative hearing was conducted via video by Administrative Law Judge
Melinda Wells (hereinafter DALJD), wherein Plaintiff, accompanied by counsel, testified. At the

hearing, Dennis King, a vocational expert (hereinafter OVED), also testified.

       At the hearing, pursuant to 20 C.F.R. § 416.920, the ALJ performed the following five-

step sequential analysis in order to determine whether the Plaintiff was disabled:

       Step 1: If the claimant is performing substantial gainful work, he is not disabled.

       Step 2: If the claimant is not performing substantial gainful work, his impairment(s)
       must be severe before he can be found to be disabled based upon the requirements in 20
       C.F.R. § 416.920(b).

       Step 3: If the claimant is not performing substantial gainful work and has a severe
       impairment (or impairments) that has lasted or is expected to last for a continuous period
       of at least twelve months, and his impairments (or impairments) meets or medically
       equals a listed impairment contained in Appendix 1, Subpart P, Regulation No. 4, the
       claimant is disabled without further inquiry.

       Step 4: If the claimant's impairment (or impairments) does not prevent him from doing
       his past relevant work, he is not disabled.

       Step 5: Even if the claimant's impairment or impairments prevent him from performing
       his past relevant work, if other work exists in significant numbers in the national
       economy that accommodates his residual functional capacity and vocational factors, he is
       not disabled.


       The ALJ issued a decision finding that Plaintiff was not disabled (Tr. 19-31). Plaintiff

was 49 years old on her date last insured. She has a high school degree and one year of college

education (Tr. 214). Her past relevant work experience consists of work as a UPC clerk and

department manager. Id.

       At Step 1 of the sequential analysis, the ALJ found that Plaintiff had not engaged in

substantial gainful during the period of ajudication, November 17, 2015 through December 31,

2016 (Tr. 21).

       The ALJ then determined, at Step 2, that Plaintiff suffers from degenerative disc disease

of the lumbar spine, degenerative joint disease of the right shoulder, carpal tunnel syndrome,
hypertension, cardiac arrhythmia, major depressive disorder and generalized anxiety disorder,

which he found to be CkevereDwithin the meaning of the Regulations (Tr. 21-22).

       At Step 3, the ALJ found that Plaintiff's impairments did not meet or medically equal any

of the listed impairments (Tr. 22-25).

       The ALJ further found that Plaintiff could not return to her past relevant work (Tr. 30)

but determined that she has the residual functional capacity (□RFC □) to perform a range of light

work as defined in 20 C.F.R. § 404.1567(b) (lifting and carrying 10 pounds frequently and 20

pounds occasionally) with only standing and walking one hour at a time before needing to sit for

15 minutes and for a total of only four hours in an eight-hour workday; occasionally climbing

ramps and stairs, stooping, kneeling, crouching, crawling, and reaching overhead with her right

arm (frequently in other directions with that arm); never climbing ladders, ropes, or scaffolds;

and avoiding more than occasional exposure to vibration, extreme cold, wetness, and hazards

(Tr. 24-25). The ALJ also limited Plaintiff to performing only simple instructions, performing

only low-stress work (no fast-paced production quotas or strict time limits), and interacting with

others only occasionally (Tr. 25).

        The ALJ finally concluded that these jobs exist in significant numbers in the national

and regional economies, as identified by the VE (Tr. 30).

       Accordingly, the ALJ found Plaintiff not to be disabled at Step 5 of the sequential

evaluation process.

       The Appeals Council denied Plaintiff's request for review and adopted the ALJ's decision

as the final decision of the Commissioner. Plaintiff thereafter filed this civil action seeking a

reversal of the Commissioner's decision. Both parties have filed Motions for Summary


                                                  3
Judgment and this matter is ripe for decision.

                                         II. ANALYSIS

       A.      Standard of Review

       The essential issue on appeal to this Court is whether the ALJ's decision is supported by

substantial evidence. "Substantial evidence□ is defined as Osuch relevant evidence as a

reasonable mind might accept as adequate to support a conclusion;" it is based on the record as a

whole and must take into account whatever in the record fairly detracts from its weight. Garner

v. Heckler, 745 F.2d 383, 387 (6 th Cir. 1984).   If the Commissioner's decision is supported by

substantial evidence, the reviewing Court must affirm. Kirk v. Secretary of Health and Human

Services, 667 F.2d 524, 535 (6 th Cir. 1981), cert. denied, 461 U.S. 957 (1983). Qrhe court may

not try the case de nova nor resolve conflicts in evidence, nor decide questions of credibility. □

Bradley v. Secretary of Health and Human Services, 862 F.2d 1224, 1228 (6 th Cir. 1988).

Finally, this Court must defer to the Commissioner's decision "even ifthere is substantial

evidence in the record that would have supported an opposite conclusion, so long as substantial

evidence supports the conclusion reached by the ALJ." Key v. Callahan, 109 F.3d 270, 273 (6th

Cir.1997).

       B.      Plaintiff's Contentions on Appeal

       Plaintiff contends that the ALJ's finding of no disability is erroneous because: (1) the

ALJ improperly applied res judicata and collateral estoppel and res judicata to deny her claim;

(2) the ALJ did not properly weigh the medical source opinions; (3) the ALJ did not properly

evaluate her subjective complaints of pain and (4) the ALJ improperly relied upon the testimony

of the VE.


                                                  4
        C.     Analysis of Contentions on Appeal

       Plaintiffs first claim of error is that the ALJ improperly applied res judicata and collateral

estoppel and res judicata to deny her claim. Yet, in this case, the ALJ considered the time

period from November 2015 to December 2016, whereas the prior ALJ considered the time

period from December 2012 through September 2015 (Tr. 71-84). Both res judicata and

collateral estoppel require an identity of issues. See generally, Kane v. Magna Mixer Co., 71

F.3d 555 (6th • Cir. 1995). Given that two entirely different time period were reviewed, neither res

judicata or collateral estoppel applies. The Sixth Circuit has explicitly held that res judicata does

not apply when a claimant files a subsequent application for benefits for an entirely different

time period. Earley v. Comm 'r a/Social Security, 893 F.3d 929, 933 (6 th Cir. 2018).

       To the extent that Plaintiff argues that the current ALJ's review of the prior ALJ's

decision raises some sort of preclusion, she misstates the law. ALJs are permitted to review prior

ALJ findings, but are not bound by those findings; rather, ALJs should give a "fresh review" of

the record in adjudicating later applications that involve distinct time periods. Id. at 934.

       Here, the ALJ did just that and reasonably found that nothing about the post-September

2015 evidence showed that Plaintiffs conditions rendered her more limited than she was during

the prior period of adjudication (Tr. 29).

       Plaintiffs second claim of error is that the ALJ did not properly weigh the medical source

opinions. Specifically, she asserts that the ALJ should have deferred to the opinion of her

treating physician, Suzanne Ford, M.D.

       In assessing the medical evidence supplied in support of a claim, there are certain

governing standards to which an ALJ must adhere. Key among these is that greater deference is


                                                  5
generally given to the opinions of treating physicians than to those of non-treating physicians,

commonly known as the treating physician rule. See SSR 9602p, 1996 WL 374188 (July 2,

1996); Wilson v. Comm'r ofSoc. Sec., 378 F.3d 541, 544 (6th Cir.2004). If the opinion of the

treating physician as to the nature and severity of a claimant's conditions is Dwell-supported by

medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with

other substantial evidence in [the] case record,Dthen it will be accorded controlling weight.

Wilson, 378 F.3d at 544.

       The ALJ reviewed the records and opinion submitted by Dr. Ford yet gave them little

weight. The ALJ Dr. Ford's opinion of dire physical impairment to be inconsistent with the

record as a whole. For example, the ALJ pointed out that the record showed that examinations of

Plaintiff were generally normal with the exception of some intermittent limited lumbar spine and

right shoulder range of motion and an abnormal gait (Tr. 29; see Tr. 428-29, 449,455, 472-73,

490-91, 508. The ALJ also noted that, while nerve conduction studies showed evidence of

bilateral carpal tunnel syndrome, neurological deficits were not noted on examinations (Tr. 29,

see, e.g., Tr. 422, 428-29, 449,455, 472-73, 490-91, 508).

       The Court finds that the ALJ gave good reasons, supported by the record, for rejecting

Dr. Suzanne Ford's opinion. Wilson v. Comm'r ofSoc. Sec., 378 F.3d 541,544 (6 th

 2004)( The ALJ must provide "good reasons" for discounting a treating physician's opinion, and

the reasons must be "sufficiently specific" so any reviewers will know the ALJ's reasoning for

ascribing a particular weight to the opinion).

       Plaintiff also contends that the ALJ did not properly evaluate her subjective complaints of

pam.


                                                 6
       It is well established that as the DALJ has the opportunity to observe the demeanor of a

witness, his conclusions with respect to credibility should not be discarded lightly and should

be accorded deference. □ Hardaway v. Secretary of Health and Human Services, 823 F.2d 922,

928 (6 th Cir. 1987). In this case, the ALJ found Plaintiff's credibility to be [poor□ with regard to

her allegations of disabling pain. (Tr. 22). Subjective claims of disabling pain must be

supported by objective medical evidence. Duncan v. Secretary of Health and Human Services,

801 F.2d 847, 852-853 (6 th Cir. 1986).

       It is clear from the decision, that the ALJ thoroughly reviewed the medical record and

carefully considered Plaintiff's testimony. The Court notes that the RFC credits her claims of

back, leg and mental impairment. Indeed, the ALJ assessed an extremely limited RFC. As for

Plaintiffs allegation of disabling impairment, the ALJ found a lack of support for the same in the

medical record. To the extent that Plaintiff suggests that this evidence is open to another

interpretation that favors her claim, the Court declines to reweigh the evidence in this fashion.

If the Commissioner's decision denying benefits is supported by substantial evidence, as it is

here, the Court must affirm that decision. Longworth v. Commissioner ofSocial Security, 402

F.3d 591, 595 (6 th Cir. 2005).

       Finally, Plaintiff maintains that the ALJ improperly relied upon the testimony of the VE.

Specifically, she argues that the ALJ should have included additional limitations in her

hypothetical to the VE.

       With regard to the hypothetical question posed to the VE, the Court finds that it

accurately portrayed the Plaintiffs abilities and limitations, as required by Varley v. Secretary of

Health and Human Services, 820 F.2d 777 (6 th Cir. 1987) and its progeny. This rule is


                                                  7
necessarily tempered by the requirement that the ALJ incorporate only those limitations which

he or she finds to be credible. Casey v. Secretary of Health and Human Services, 987 F.2d

1230, 1235 (6 th Cir. 1993).

          Based upon the credible medical evidence in the record and evaluation of claimant's daily

activities, the ALJ crafted a hypothetical which accurately contemplated the same (Tr. 47-54).

In response to the ALJ's hypothetical, the VE cited to a significant number of jobs the

hypothetical individual could perform, such as mail sorter and traffic checker. The VE's

responsive testimony provided substantial evidence to support the ALJ's decision that claimant

was not disabled.

                                       III.   CONCLUSION

          The Court finds that the ALJ's decision is supported by substantial evidence on the

record.      Accordingly, it is HEREBY ORDERED that the Plaintiffs Motion for Summary

Judgment be OVERRULED and the Defendant's Motion for Summary Judgment be

SUSTAINED.

          A judgment in favor of the Defendant will be entered contemporaneously herewith.



                                                       , 2020.



                                                                   Signed By:
                                                                   Ht.nry R.   Wilhoit,   Jr.
                                                                   United States District Judge




                                                  8
